               Case 4:91-cr-00111-LGW-CLR Document 714 Filed 04/06/21 Page 1 of 1

 PROB 35                  Report and Order Terminating Probation/Supervised Release
(Rev. 6/17)                            Prior to Original Expiration Date



                                       UNITED STATES DISTRICT COURT
                                                FOR THE
                                     SOUTHERN DISTRICT OF GEORGIA
                                          SAVANNAH DIVISION



              UNITED STATES OF AMERICA

                            v.                                Crim. No.    4:91CR00111-1

                Herbert Nathaniel Johnson


       On December 1, 2017, the above named was placed on supervised release for a period of 5 years. He
has complied with the rules and regulations of supervised release and is no longer in need of supervision. It is
accordingly recommended that he be discharged from supervision.

                                                             Respectfully submitted,


                                                             _____________________________________
                                                              ________
                                                                    _ __
                                                                       _ __________________
                                                             Marion Pugh
                                                             United States Probation Officer


                                              ORDER OF THE COURT

       Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be terminated.

         Dated this WK day of $SULO, 2021.



                                                          LISA
                                                            SA GODBEY
                                                               GODBEY
                                                                    Y WOOD D
                                                          UNITED STATES DISTRICT JUDGE
